UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) NATIONAL TECHNICAL SYSTEMS, INC. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) Stacey Seewald Sandler Capital Management 711 Fifth Avenue, 15th Floor New York, NY10022 (212) 754-8100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 27, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), 1(f) or 1(g), check the following box0. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-1(a) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 638104109 Page2of 21 1 NAME OF REPORTING PERSON Sandler Associates 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 225,970 shares 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 225,970 shares 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 225,970 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.24% 14 TYPE OF REPORTING PERSON PN Cusip No. 638104109 Page3of 21 1 NAME OF REPORTING PERSON Sandler Associates II, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8,060 shares 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 8,060 shares 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,060 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.08% 14 TYPE OF REPORTING PERSON PN Cusip No. 638104109 Page4of 21 1 NAME OF REPORTING PERSON Sandler Offshore Fund, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 39,603 shares 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 39,603 shares 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 39,603 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.39% 14 TYPE OF REPORTING PERSON CO Cusip No. 638104109 Page5of21 1 NAME OF REPORTING PERSON Sandler Plus Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 188,310 shares 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 188,310 shares 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 188,310 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.86 % 14 TYPE OF REPORTING PERSON CO Cusip No. 638104109 Page6of 21 1 NAME OF REPORTING PERSON Andrew Sandler 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 610,654 shares 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 610,654 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 610,654 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.05 % 14 TYPE OF REPORTING PERSON IN Cusip No. 638104109 Page7of 21 1 NAME OF REPORTING PERSON Sandler Capital Management 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 610,654 shares 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 610,654 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 610,654 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.05 % 14 TYPE OF REPORTING PERSON PN Cusip No. 638104109 Page8of 21 Item 1.Security and Issuer. This Amendment No. 1 to Schedule 13D (this “Statement”) relates to the common stock, no par value per share (the “Common Stock”), of National Technical Systems, Inc. (the “Company” or the “Issuer”).This Statement supplementally amends the initial statement on Schedule 13D, filed on September 29, 2010 (the "Initial Statement"), by the Reporting Persons (as defined herein).This Amendment No. 1 is being filed by the Reporting Persons to report that, as a result of recent transactions in the Common Stock, the beneficial ownership of the Reporting Persons has increased by more than one percent of the outstanding shares of Common Stock of the Issuer. . Item 2.Identity and Background. Item 2 of the Initial Statement is hereby replaced in its entirety with the following: This Statement is being filed by a group, as defined in Rule 13d-5 of the General Rules and Regulations under the Securities Exchange Act of 1934, as amended, by each of the following persons (sometimes referred to herein collectively as “Reporting Persons”): (i)Sandler Associates, a New York limited partnership (“SA”); (ii)Sandler Associates II, LP, a New York limited partnership (“SA II”); (iii)Sandler Offshore Fund, Inc., a company formed under the laws of the British Virgin Islands (“SOF”); (iv)Sandler Plus Master Fund, Ltd., a company formed under the laws of the Cayman Islands (“SPF”); (v)Andrew Sandler, a U.S. citizen, by virtue of his being the portfolio manager of SA, SA II, SOF, SPF and a managed account; and (vi)Sandler Capital Management, a registered investment advisor and a New York general partnership (“SCM”), by virtue of its being the investment adviser to SA, SA II, SOF, SPF and a managed account. Each Reporting Person is in the business of acquiring, holding and disposing of interests in various companies for investment purposes.The address of the principal office of each Reporting Person (other than SOF and SPF) is 711 Fifth Avenue, 15th Floor, New York, NY10022.The address of the registered office of SOF is c/o Craigmuir Chambers, P.O. Box 71, Road Town, Tortola, British Virgin Islands.The address of the registered office of SPF is c/o dms Corporate Services Ltd., P.O. Box 1344, dms House, 20 Genesis Close, Grand Cayman KY1-1108, Cayman Islands. There are seven general partners of SCM (the “SCM General Partners”).The SCM General Partners are MJDM Corp., ALCR Corp., ARH Corp., SERF Corp., JYK SCM Corp., EML SCM Corp. and VM SCM Corp., each of which has a business address of 711 Fifth Avenue, 15th Floor, New York, New York 10022 and is in the business of acquiring, holding and disposing of interests in various companies for investment purposes.Each SCM General Partner (other than ARH Corp. and ALCR Corp.) is a New York corporation.ARH Corp. and ALCR Cusip No. 638104109 Page9of 21 Corp. are Delaware corporations.The attached Schedule A sets forth the controlling persons, the executive officers and the directors of each of the SCM General Partners, and contains the following information with respect to each such person: (i) name, (ii) citizenship, and (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted. There are four general partners of each of SA and SA II (the “SA and SA II General Partners”).The SA and SA II General Partners are Sandler Associates GP, LLC, AMS SA LLC, DES SA LLC and HSRT SA LLC, each of which is in the business of acquiring, holding and disposing of interests in various companies for investment purposes.Each SA and SA II General Partner (other than HSRT SA LLC) has a business address of 711 Fifth Avenue, 15th Floor, New York, New York 10022.HSRT SA LLC has a business address of 17591 Lake Estate Drive, Boca Raton, FL33496.Each SA and SA II General Partner (other than Sander Associates GP, LLC) is a New York limited liability company.Sander Associates GP, LLC, is a Delaware limited liability company.The attached Schedule B sets forth the controlling persons, the executive officers and the directors of each of the SA and SA II General Partners, and contains the following information with respect to each such person: (i) name, (ii) citizenship, and (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted. None of the Reporting Persons and to the best of each of the Reporting Person’s knowledge none of the persons named in Schedule A or Schedule B hereto, has during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction resulting in a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. No material change. Item 4. Purpose of Transaction. No material change. Item 5.Interest in Securities of the Issuer. Item 5 of the Initial Statement is hereby replaced in its entirety with the following: The aggregate percentage of shares of Common Stock reported as owned by each Reporting Person is calculated in accordance with Rule 13d-3(d) and based upon 10,099,289 shares of Common Stock outstanding as of September 8, 2010, which is the total number shares of Common Stock outstanding as of such date as reported by the Company in its Quarterly Report on Form 10-Q filed with the SEC on September 13, 2010. (a)As of the date hereof, each of SA, SA II, SOF and SPF each beneficially own 225,970 shares of Common Stock, 8,060 shares of Common Stock, 39,603 shares of Common Stock and 188,310 shares of Common Stock,respectively, or 2.24%, 0.08%, 0.39% and 1.86%, respectively, of the Company’s issued and outstanding shares of Common Stock. Cusip No. 638104109 Page10of 21 By virtue of the fact that SCM is the investment adviser to and is authorized and empowered to vote and dispose of the securities held by SA, SAII, SOF, SPF and a managed account that holds 148,711 shares of Common Stock, SCM may be deemed to share voting power and the power to direct the disposition of the shares of Common Stock which each beneficially own.Accordingly, as of the date hereof, SCM may be deemed to own beneficially an aggregate of 610,654 shares of Common Stock or 6.05% of the Company’s issued and outstanding shares of Common Stock. By virtue of the fact that Andrew Sandler is the portfolio manager of SA, SA II, SOF, SPF and the managed account referred to above, and is authorized and empowered to vote and dispose of the securities held by SA, SA II, SOF, SPF and a managed account, Andrew Sandler may be deemed to share voting power and the power to direct the disposition of the shares of Common Stock which each beneficially own.Accordingly, as of the date hereof, Andrew Sandler may be deemed to own beneficially an aggregate of 610,654 shares of Common Stock or 6.05% of the Company’s issued and outstanding shares of Common Stock. (b)SA has the sole power to direct the vote and the sole power to direct the disposition of the 225,970 shares of Common Stock that may be deemed to be owned beneficially by it. SA II has the sole power to direct the vote and the sole power to direct the disposition of the 8,060 shares of Common Stock that may be deemed to be owned beneficially by it. SOF has the sole power to direct the vote and the sole power to direct the disposition of the 39,603 shares of Common Stock that may be deemed to be owned beneficially by it.SPF has the sole power to direct the vote and the sole power to direct the disposition of the 188,310 shares of Common Stock that may be deemed to be owned beneficially by it.SCM has the shared power to direct the vote and the shared power to direct the disposition of the 610,654 shares of Common Stock that may be deemed to be owned beneficially by it.Andrew Sandler has the shared power to direct the vote and the shared power to direct the disposition of the 610,654 shares of Common Stock that may be deemed to be owned beneficially by him. (c)Except as set forth in Schedule C, to the knowledge of the Reporting Persons with respect to the persons named in response to paragraph (a), none of the persons named in response to paragraph (a) has effected any transactions in shares of Common Stock during the past 60 days. (d)No person other than the persons listed is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any securities owned by any member of the group. (e)Not Applicable. Item 6. Contracts, Arrangements, Understandings or Relationship with Respect to the Issuer. No material change. Cusip No. 638104109 Page11of 21 Item 7.Materials to be Filed as Exhibits. Exhibit 7.01: Joint Filing Agreement Cusip No. 638104109 Page12of 21 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of October 28, 2010. SANDLER CAPITAL MANAGEMENT By:MJDM Corp., a general partner By: /s/ Moira Mitchell Name: Moira Mitchell Title: President SANDLER ASSOCIATES By: Sandler Associates GP, LLC, a general partner By: /s/ Andrew Sandler Name: Andrew Sandler Title: Manager SANDLER ASSOCIATES II, L.P. By: Sandler Associates GP, LLC, a general partner By: /s/ Andrew Sandler Name: Andrew Sandler Title: Manager SANDLER OFFSHORE FUND, INC. By: /s/ Steven Warshavsky Name: Steven Warshavsky Title: Director SANDLER PLUS MASTER FUND, LTD. By: /s/ Steven Warshavsky Name: Steven Warshavsky Title: Director /s/ Andrew Sandler Andrew Sandler Cusip No. 638104109 Page13 of 21 SCHEDULE A The following Schedule sets forth the controlling persons, the executive officers and the directors of each of the SCM General Partners, and contains the following information with respect to each such person: (i) name, (ii) citizenship, and (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted. MJDM CORP. Michael Marocco, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Kathy Rose, Vice President, Treasurer and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Michael Todres, Director United States Accountant Todres and Rubin LLP, Accounting 400 Post Avenue Suite 205 Westbury, New York 11590 Cusip No. 638104109 Page14 of 21 ALCR CORP. Andrew Sandler, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Ellen O’Keefe, Treasurer and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Ricky Sandler, Director United States Investments Eminence Partners LLC, Investment Management 20 Park Avenue Suite 3300 New York, New York 10166 ARH CORP. Harvey Sandler, Majority Shareholder and Controlling Person United States Founder Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Jeffrey M. Levine, President United States Chief Financial Officer Sandler Enterprises, Investment Services 1555 North Park Drive Suite 101 Weston, Florida33329 Cusip No. 638104109 Page15 of 21 Moira Mitchell, Treasurer and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Ricky Sandler, Director United States Investments Eminence Partners LLC, Investment Management 20 Park Avenue Suite 3300 New York, New York 10166 SERF CORP. Douglas Schimmel, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Kathy Rose, Vice President and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Cusip No. 638104109 Page16 of 21 Michael Todres, Director United States Accountant Todres and Rubin LLP, Accounting 400 Post Avenue Suite 205 Westbury, New York 11590 JYK SCM CORP. Jae Kim, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Kathy Rose, Vice President and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Michael Todres, Director United States Accountant Todres and Rubin LLP, Accounting 400 Post Avenue Suite 205 Westbury, New York 11590 Cusip No. 638104109 Page17 of 21 EML SCM CORP. Eric Lewis, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Kathy Rose, Vice President and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Michael Todres, Director United States Accountant Todres and Rubin LLP, Accounting 400 Post Avenue Suite 205 Westbury, New York 11590 VM SCM CORP. Vito Menza, Sole Shareholder and Controlling Person United States Managing Director Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Moira Mitchell, President United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Cusip No. 638104109 Page18 of 21 Kathy Rose, Vice President and Secretary United States Administrative Sandler Capital Management, Investment Advisor 711 Fifth Avenue New York, New York 10022 Michael Todres, Director United States Accountant Todres and Rubin LLP, Accounting 400 Post Avenue Suite 205 Westbury, New York 11590 Cusip No. 638104109 Page19of 21 SCHEDULE B The following Schedule sets forth the controlling persons, the executive officers and the directors of each of the SA and SA II General Partners, and contains the following information with respect to each such person: (i) name, (ii) citizenship, and (iii) present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted. Sandler Associates GP, LLC Andrew Sandler, Manager and Controlling Person United States Managing Director Sandler Capital Management Investment Advisor 711 Fifth Avenue New York, New York 10022 AMS SA LLC Andrew Sandler, Sole Member and Manager and Controlling Person United States Managing Director Sandler Capital Management Investment Advisor 711 Fifth Avenue New York, New York 10022 DES SA LLC Douglas Schimmel, Sole Member and Manager and Controlling Person United States Managing Director Sandler Capital Management Investment Advisor 711 Fifth Avenue New York, New York 10022 HSRT SA LLC The Harvey Sandler Revocable Trust, Harvey Sandler, Sole Trustee and Controlling Person United States Founder, Sandler Capital Management, Investment Advisor 17591 Lake Estate Drive Boca Raton, FL33496 Cusip No. 638104109 Page20of 21 SCHEDULE C TRANSACTIONS IN THE COMMON STOCK (NO PAR VALUE PER SHARE) OF NATIONAL TECHNICAL SYSTEMS, INC. DURING THE PAST 60 DAYS (All transactions were made in the open market unless otherwise indicated) Date Transaction Conducted By Transaction Type Number of Shares Price Per Share 10/01/10 SOF Buy 10/04/10 SPF Buy 10/06/10 SCM Buy 10/13/10 SCM Buy 10/20/10 SCM Buy 10/27/10 SCM Buy Cusip No. 638104109 Page21of 21 EXHIBIT 7.01 JOINT FILING AGREEMENT In accordance with Rule 13d-1(f) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of National Technical Systems, Inc. and that this Agreement be included as an Exhibit to such statement. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement effective as of October 28, 2010. SANDLER CAPITAL MANAGEMENT By:MJDM Corp., a general partner By: /s/ Moira Mitchell Name: Moira Mitchell Title: President SANDLER ASSOCIATES By: Sandler Associates GP, LLC, a general partner By: /s/ Andrew Sandler Name: Andrew Sandler Title: Manager SANDLER ASSOCIATES II, L.P. By: Sandler Associates GP, LLC, a general partner By: /s/ Andrew Sandler Name: Andrew Sandler Title: Manager SANDLER OFFSHORE FUND, INC. By: /s/ Steven Warshavsky Name: Steven Warshavsky Title: Director SANDLER PLUS MASTER FUND, LTD. By: /s/ Steven Warshavsky Name: Steven Warshavsky Title: Director /s/ Andrew Sandler Andrew Sandler
